Citation Nr: 1205078	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed lung disorder, to include as secondary to the service-connected carcinoma.  

2.  Entitlement to an increased, initial rating for the service-connected squamous cell carcinoma of the left base of tongue, residuals laser excision.  

3.  Entitlement to service connection for the residuals of tonsillar cancer, to include as secondary to the carcinoma of the tongue.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1957 and from July 1958 to July 1975; including service in the Republic of Vietnam from August 1965 to August 1966 and from August 1968 to August 1969.  He was awarded the Combat Infantryman's Badge and a Vietnam Service Medal.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the RO.  

The Veteran presented testimony at a hearing before a now-retired Veterans Law Judge (VLJ) in January 2007.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Veteran was afforded another opportunity to appear for a hearing, and presented testimony at a hearing held at the RO before the undersigned VLJ in October 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC in October 2007, July 2009, December 2009, and, most recently, in June 2010 for additional development of the record and for compliance with previous remand orders.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of an increased rating for the service-connected residuals of the squamous cell carcinoma of the left base of tongue, residuals laser excision, to include the previously referred matter of service connection for tonsillar cancer and service connection for lung tumors are being remanded to the RO via the AMC.  


FINDINGS OF FACT

The currently demonstrated lung disorder manifested by a mild restriction and a mild diffusion impairment is shown as likely as not to be caused by the service-connected squamous cell carcinoma  of the left base of the tongue.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his lung disability manifested by mild restriction and mild diffusion impairment is proximately due to or the result of his service-connected squamous cell carcinoma of the left base of the tongue.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, and the diseases listed at 38 C.F.R. § 3.309(e) become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Further, secondary service connection shall be awarded when a disability" is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis 

By way of background, in a September 2004 rating decision, the RO denied service connection for squamous cell carcinoma of the left base of tongue claimed as trachea cancer and squamous cell carcinoma, and for trouble breathing.  

In a January 2011 rating decision, issued in March 2011, the RO granted service connection for squamous cell carcinoma of the left base of the tongue, residuals laser excision, associated with herbicide exposure and assigned a noncompensable rating, effective on February 27, 2004; service connection for complete loss of smell and assigned an evaluation of 10 percent, effective on February 27, 2004; service connection for complete loss of sense of taste as secondary to the service-connected disability of squamous cell carcinoma of the left base of the tongue, residuals laser excision and assigned an evaluation of 10 percent, effective on February 27, 2004; and service connection for damage to saliva glands with residual difficulty swallowing as secondary to the service-connected disability of squamous cell carcinoma of the left base of tongue, residuals laser excision and assigned an evaluation of 10 percent, effective on February 27, 2004.  

The Veteran asserts that his current lung disorder, characterized as "trouble breathing" was caused or aggravated by the service-connected squamous cell carcinoma or treatment related thereto.  Specifically, during his hearings, the Veteran testified that he felt like he could not catch his breath, take a full breath or exercise because of his squamous cell carcinoma.  

The Veteran is competent to provide evidence about what he experienced; for example, he is competent to discuss his difficulty breathing, and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, as will be discussed, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, the claim hinges on whether there is competent medical evidence of record showing that a lung condition is etiologically related to, or has been permanently aggravated by, the service-connected squamous cell carcinoma disability.  

Notably, a chest X-ray study, dated in November 2001, showed the lungs exhibited no focal consolidation or infiltrate, and an impression of no radiographic evidence of active cardiopulmonary disease.   A private treatment record, dated later in that month, reflected the Veteran was diagnosed with T-1, N-0 squamous cell carcinoma of the left base of tongue status-post excision.  

In a March 2006 private treatment record, the physician provided a history of the Veteran's treatment for cancer, to include occurrences in November 2001 and April 2005, and opined that it is impossible to distinguish between the sites of the upper aerodigestive tract with respect to their cause or association.  

The physician used as an example the strong association between cigarette smoking and cancer of the larynx and indicated an association with the larynx of the oral cavity and oral pharynx including the tonsil also had a strong association with cigarette smoking.  

The physician noted that, to conclude that herbicide exposure might lead to laryngeal cancer but not tonsil cancer, medical logic must be ignored.  The physician indicated that the tissue of the upper aerodigestive tract was similar, and therefore, agents which may cause laryngeal cancer most likely also caused oropharyngeal cancer, including tonsil cancer.  The physician concluded that the Veteran's tonsil cancer should be related to his herbicide exposure during service in Vietnam.  

In June 2006, the Veteran underwent a VA mouth, lips and tongue examination, during which his claims file was reviewed.  The examiner noted the Veteran's history of herbicide exposure and treatment for cancer, and referenced the March 2006 private treatment report, which reflected an opinion that the epithelium or tissue of the oral cavity or of the aerodigestive tract includes the mouth, the pharynx, the nose, the larynx, the lungs and the esophagus, are all of similar tissue; hence, any agent that would be considered carcinogenic to any of these structures would be carcinogenic to all of the structures.  

The VA examiner concluded that the private physician's assessment of the Veteran's tonsil cancer was correct, in that the Veteran's tonsil cancer would be associated with his duty in Vietnam and exposure to herbicides.   

The Veteran underwent a VA examination of the mouth, lip and tongue, in April 2009, performed by the same examiner who conducted the 2006 VA examination, to determine the etiology of his squamous cell carcinoma and claimed associated disorders.  

The VA examiner noted a history of exposure to Agent Orange in Vietnam, which led to the development of several oropharyngeal cancers, the first being in November 2001 when he was diagnosed with a papillary-exophytic squamous cell carcinoma of the left base of the tongue and underwent a direct laryngoscopy, esophagoscopy, suspension laryngoscopy and laser excision of the lesion.  

In April 2005, the Veteran was noted to have undergone surgery for a biopsy-proven squamous cell carcinoma into the right tonsil and oropharynx, to include a tracheotomy percutaneous endoscopic gastrotomy, right elective neck dissection and right pharyngectomy, left radial forearm free flap measuring 10 by 6 cm in size and right palate reconstruction.  

The examiner also noted that, for the original lesion on the tongue, the Veteran had a laser excision followed by radiation therapy and that, following the therapy, he had complete loss of smell and taste and damage to his salivary glands.  

On examination, the examiner observed a well-healed neck, no evidence of recurrent cancer, and very dry oral cavity mucosa.  The Veteran was diagnosed with status-post carcinoma of the base of the tongue (primary), status-post carcinoma of the tonsil, status-post carcinoma of the pharynx, status-post radiation therapy, residual anosmia and dysgeusia secondary to radiation therapy, and residual loss of salivary gland function secondary to radiation therapy.  

The examiner opined that it was most likely that the Agent Orange herbicide was the cause of the Veteran's squamous cell carcinoma of the tongue and tonsil.  The examiner noted that the treatments that resulted from these cancers resulted in numbness to the right side of the face, loss of salivary gland functioning, and anosmia.  

Notably, in December 2010, the VA examiner, who conducted the June 2006 and April 2009 examinations, provided an addendum in which he opined that, although no pulmonary function study was present to assess the degree of function, it was 50 percent likely that the Agent Orange exposure to be a factor in any breathing difficulty the Veteran was experiencing and that post-radiation exposure alone, with accompanying fibrosis, could be considered 50 percent likely to cause chronic obstructive pulmonary disease.  

More recently, on VA examination October 2011, the Veteran underwent a complete respiratory examination, to include pulmonary function testing.  Here, a bronchoscopy, dated in September 2011, was noted to indicate that the results were "negative for malignancy (bronchial cells mixed with reactive, metaplastic squamous cells), likewise bronchial alveolar lavage/bronchial washing of right lower lobe mentioned presence of abnormal cells, favoring a benign lesion as well as reactive squamous epith cells and no evidence of malignancy."  

An accompanying biopsy of the right lung revealed findings of atypical alveolar lining cells, not sufficient for diagnosis of malignancy.  

Diagnostic tests, including a chest CT scan and a PET scan showed findings significant for a right lower lobe mass SUV 11.5 (3.6 by 2.8 cm) and left lower lobe mass SUV 9.5 (4.2 by 3.1 cm) and uptake in the left hilar and mediastinal adenopathy, and right lower lobe mass measuring 3.3 by 2.3 cm and left lower lobe mass measuring 3.1 by 2.9 with a left hilar lymph node measuring 2 cm by 13 mm, both lung mass suspicious for metastatic disease of the chest.  

The pulmonary function testing revealed an impression of mild restriction with no overall obstruction and with mild diffusion impairment.  On associated evaluation of respiratory conditions, the examiner noted that the Veteran had been diagnosed with a benign or malignant neoplasm or metastases of respiratory system.   

The Veteran was diagnosed with right and left lower lobe pulmonary masses of uncertain etiology, status-post right lower lobe lung biopsy, fine-needle aspiration and bronchial lavage, negative for malignancy; and mild functional limitation.  

The examiner opined that there were no objective findings to support a diagnosis of lung malignancy; therefore, it was less likely than not that the diagnosed disability was caused by exposure to herbicides or the result of treatment received for the service-connected squamous cell carcinoma of the left base of the tongue.  

The opinion failed to address whether it was at least as likely as not that the service-connected residuals of squamous cell carcinoma of the tongue and subsequent radiation therapy included a disability manifested by impaired or difficulty in breathing or address the likely etiology of the lung tumors.  Also, the VA opinion began and ended with one conclusory statement, and did not provide adequate medical reasoning and analysis to support the provided opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

An etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  The Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

However, as to the claimed breathing difficulty, the Board finds that the March 2006 private physician's opinion and the June 2006/April 2009/December 2010 VA examiner's opinions constitute probative evidence in support of the Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Based on a careful review of the entire record, to the extent indicated, the Board finds the evidence to be in relative equipoise in showing that a current respiratory disability manifested by mild restriction and mild diffusion impairment as likely as not was caused by the service-connected squamous cell carcinoma of the left base of the tongue and treatment therefor.  

In resolving all reasonable doubt to the Veteran, service connection for the disability claimed as breathing difficulty is warranted.  


ORDER

Service connection for a respiratory disability manifested by mild restriction and mild diffusion impairment is granted.  


REMAND

As noted, in a January 2011 rating decision, issued in March 2011, the RO granted service connection for squamous cell carcinoma of the left base of the tongue, residuals of laser excision, associated with herbicide exposure was granted and a noncompensable rating was assigned, effective February 27, 2004.  

Significantly, a Notice of Disagreement (NOD) was filed in March 2011, which reflects disagreement with the January 2011 RO rating decision.  Specifically, the Veteran disagreed with the noncompensable rating assigned for the service-connected squamous cell carcinoma of the left base of tongue, residuals laser excision, associated with herbicide exposure.  

Moreover, in this statement, the Veteran repeated his assertion that he was experiencing a swallowing problem secondary to tonsillar cancer for which he underwent radical treatment and surgery in 2005.  

To the extent that these statements relate to the overall level of disablement due to his cancer of the upper respiratory system, the Board finds that a claim of service connection for the residuals of tonsillar cancer has been reasonably raised and must now be addressed by the RO in connection with the other action requested hereinbelow.     

The RO has not yet issued a Statement of the Case (SOC) on these matters.  An unprocessed NOD should be remanded, not referred, to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Moreover, to the extent that the recently obtained medical opinion did not specifically address the likely etiology of the current lung tumors, further development is required prior to further appellate review.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA or non-VA treatment received for the claimed residuals of tonsillar cancer and lung tumors since 2010.  Based on his response, the RO should take all indicated action to obtain copies of all records from any identified treatment source.  

2.  The RO then should schedule the Veteran for a VA lung examination in order to ascertain the nature and likely etiology of the claimed lung tumors.  

The claims folder should be made available to the examiner for review.  All indicated testing should be performed.  

After examining the Veteran and reviewing the entire record, the examiner should offer an opinion as to whether it is at least as likely as not that the current disability manifested by either benign or malignant lung tumors is due to the presumed herbicide exposure or another event or incident of his extensive period of active service or was caused or aggravated by the already service-connected carcinoma of the upper respiratory system.  

3.  After completing all indicated development, the RO should adjudicate the claim for an increased rating for the service-connected squamous cell carcinoma of the left base of the tongue to include on the basis of service connection for the residuals of tonsillar cancer in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Statement of the Case (SOC) to the Veteran and his representative and afford them a reasonable opportunity for response.  The Veteran must file a timely Substantive Appeal in order to perfect an appeal of this matter to the Board.  

4.  After completing all indicated development, the RO should readjudicate the claim of service connection for a disability manifested by lung tumors remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


